Exhibit 10.1

 

*CERTAIN INFORMATION IDENTIFIED WITH A MARK

OF [**] HAS BEEN EXCLUDED FROM THIS EXHIBIT

BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD

BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

  LOGO [g738212ima1.jpg]

 

To:

  

Fifth Third Bancorp

38 Fountain Square Plaza

Cincinnati, Ohio 45263

From:

  

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

Re:

   Master Confirmation—Accelerated Stock Buyback

Date:

   March 11, 2019

This master confirmation (this “Master Confirmation”), dated as of March 11,
2019 is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between as
agent for JPMorgan Chase Bank, National Association, London Branch (“JPMorgan”)
and Fifth Third Bancorp (“Counterparty”). This Master Confirmation, taken alone,
is neither a commitment by either party to enter into any Transaction nor
evidence of a Transaction. The additional terms of any particular Transaction
shall be set forth in a Supplemental Confirmation in the form of Schedule A
hereto (a “Supplemental Confirmation”), which shall reference this Master
Confirmation and supplement, form a part of, and be subject to this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
together shall constitute a “Confirmation” as referred to in the Agreement
specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and JPMorgan as to
the subject matter and terms of each Transaction to which this Master
Confirmation and such Supplemental Confirmation relate and shall supersede all
prior or contemporaneous written or oral communications with respect thereto.

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 2002 ISDA Master
Agreement (the “Agreement”) as if JPMorgan and Counterparty had executed the
Agreement on the date of this Master Confirmation (but without any Schedule
except for (i) the election of New York law (without reference to its choice of
laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law) as the governing law and US Dollars (“USD”) as the Termination
Currency, (ii) the election that subparagraph (ii) of Section 2(c) will not
apply to the Transactions and (iii) the election that the “Cross Default”
provisions of Section 5(a)(vi) shall apply to Counterparty and JPMorgan, with a
“Threshold Amount” equal to 3% of such party’s shareholders’ equity as reported
in their respective most recent audited financial statements; provided that the
words “, or becoming capable at such time of being declared,” shall be deleted
from such Section 5(a)(vi)).

The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between JPMorgan and Counterparty or any
confirmation or other agreement between JPMorgan and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between JPMorgan and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which
JPMorgan and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement.

 

JPMorgan Chase Bank, N.A. at its London Branch is a bank authorised and subject
to supervision and regulation by the

Office of the Comptroller of the Currency, and is also supervised and regulated
with respect to certain matters by the

Board of Governors of the Federal Reserve System, each in the jurisdiction of
the United States of America. Authorised

by the Prudential Regulation Authority. Subject to regulation by the Financial
Conduct Authority and limited regulation

by the Prudential Regulation Authority. Details about the extent of our
regulation by the Prudential Regulation

Authority are available from us on request. (Firm Reference Number: 124491).



--------------------------------------------------------------------------------

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.

If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Equity Definitions; and (iv) the
Agreement.

1.             Each Transaction constitutes a Share Forward Transaction for the
purposes of the Equity Definitions. Set forth below are the terms and conditions
that, together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.

 

General Terms:

  

Trade Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Buyer:

   Counterparty

Seller:

   JPMorgan

Shares:

   Common stock, without par value, of Counterparty (Ticker: FITB)

Exchange:

   NASDAQ Global Select Market

Related Exchange(s):

   All Exchanges.

Prepayment\Variable Obligation:

   Applicable

Prepayment Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Prepayment Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation:

  

VWAP Price:

   For any Exchange Business Day, as determined by the Calculation Agent based
on the NASDAQ 10b-18 Volume Weighted Average Price per Share for the regular
trading session (including any extensions thereof, provided the Exchange
publicly announced such extension prior to the end of the regular trading
session on the prior Exchange Business Day) of the Exchange on such Exchange
Business Day (without regard to pre-open or after hours trading outside of such
regular trading session for such Exchange Business Day), as published by
Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page “FITB.Q <Equity> AQR_SEC” (or any successor thereto), or if such
price is not so reported on such Exchange Business Day for any reason or is, in
the Calculation Agent’s reasonable discretion, erroneous, such VWAP Price shall
be as reasonably determined in good faith and in a commercially reasonable
manner by the Calculation Agent. For purposes of calculating the VWAP Price, the
Calculation Agent will include only those trades that are reported during the
period of time during which Counterparty could purchase its own shares under
Rule 10b-18(b)(2) and are effected pursuant to the conditions of Rule
10b-18(b)(3), each under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (such trades, “Rule 10b-18 eligible transactions”).

Forward Price:

   The average of the VWAP Prices for the Calculation Dates in the Calculation
Period, subject to “Valuation Disruption” below.

 

2



--------------------------------------------------------------------------------

Forward Price

Adjustment Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Calculation Period:

   The period from and including the Calculation Period Start Date to and
including the Termination Date.

Calculation Period Start Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Termination Date:

   The Scheduled Termination Date; provided that JPMorgan shall have the right
to designate any Calculation Date on or after the First Acceleration Date to be
the Termination Date (the “Accelerated Termination Date”) by delivering notice
to Counterparty of any such designation prior to 11:59 p.m. New York City time
on the Calculation Date immediately following the designated Accelerated
Termination Date.

Calculation Date:

   For each Transaction, each date that is both an Exchange Business Day and is
set forth as a Calculation Date in the related Supplemental Confirmation.

Scheduled Termination Date:

   For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.

First Acceleration Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation Disruption:

  

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) in the Calculation Period, the
Calculation Agent may, in its good faith and commercially reasonable discretion,
postpone the Scheduled Termination Date, or (ii) in the Settlement Valuation
Period, the Calculation Agent may, in its good faith and commercially reasonable
discretion, extend the Settlement Valuation Period, in both cases by no more
than one Calculation Date for each such Disrupted Day. If any such Disrupted Day
is a Disrupted Day because of a Market Disruption Event (or a deemed Market
Disruption Event as provided herein), the Calculation Agent shall determine
whether (i) such Disrupted Day is a Disrupted Day in full, in which case the
VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Forward Price or the Settlement Price, as the case may be, or
(ii) such Disrupted Day is a Disrupted Day only in part, in which case the VWAP
Price for such Disrupted Day shall be determined by the Calculation Agent based
on Rule 10b-18 eligible transactions in the Shares on such Disrupted Day taking
into account the nature and duration of the relevant Market Disruption Event,
and the weighting of the VWAP Price for the relevant Calculation Dates during
the Calculation Period or the Settlement Valuation Period, as the case may be,
shall be adjusted in good faith and in a commercially reasonable manner by the
Calculation Agent for purposes of determining the Forward Price or the
Settlement Price, as the case may be, with such adjustments based on, among
other factors, the duration of any Market Disruption Event and the volume,
historical trading patterns and price of the Shares. Any Exchange Business Day
on which, as of the date hereof, the Exchange is scheduled to close prior to its
normal close of trading shall be deemed not to be an Exchange Business Day; if a
closure of the Exchange prior to its normal close of trading on any Exchange
Business Day is scheduled following the date hereof, then such Exchange Business
Day shall be deemed to be a Disrupted Day in full.

 

3



--------------------------------------------------------------------------------

   If a Disrupted Day occurs during the Calculation Period or the Settlement
Valuation Period, as the case may be, and each of the nine immediately following
Scheduled Trading Days is a Disrupted Day, then the Calculation Agent, in its
good faith and commercially reasonable discretion, may deem such ninth Scheduled
Trading Day to be an Exchange Business Day that is not a Disrupted Day and
determine the VWAP Price for such ninth Scheduled Trading Day using its good
faith estimate of the value of the Shares on such ninth Scheduled Trading Day
based on the volume, historical trading patterns and price of the Shares and
such other factors as it deems appropriate.

Settlement Terms:

  

Settlement Procedures:

   If the Number of Shares to be Delivered is positive, Physical Settlement
shall be applicable; provided that JPMorgan does not, and shall not, make the
agreement or the representations set forth in Section 9.11 of the Equity
Definitions related to the restrictions imposed by applicable securities laws
with respect to any Shares delivered by JPMorgan to Counterparty under any
Transaction as a result of the fact that Counterparty is the Issuer of the
Shares. If the Number of Shares to be Delivered is negative, then the
Counterparty Settlement Provisions in Annex A shall apply.

Number of Shares to be

Delivered:

  

 

A number of Shares equal to (x)(a) the Prepayment Amount divided by (b) the
Divisor Amount, minus (y) the number of Initial Shares.

Divisor Amount:

   The greater of (i) the Forward Price minus the Forward Price Adjustment
Amount and (ii) $1.00.

Excess Dividend Amount:

   For the avoidance of doubt, all references to the Excess Dividend Amount
shall be deleted from Section 9.2(a)(iii) of the Equity Definitions.

Settlement Date:

   If the Number of Shares to be Delivered is positive, (x) in the case of an
Accelerated Termination Date, the date that is one Settlement Cycle immediately
following the date on which Dealer delivers notice of such Accelerated
Termination Date, and (y) in the case of a Termination Date occurring on the
Scheduled Termination Date, the date that is one Exchange Business Day
immediately following the Termination Date.

Settlement Currency:

   USD

Initial Share Delivery:

   JPMorgan shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.

Initial Share Delivery Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Initial Shares:

   For each Transaction, as set forth in the related Supplemental Confirmation;
provided that JPMorgan does not, and shall not, make the agreement or the
representations set forth in Section 9.11 of the Equity Definitions related to
the restrictions imposed by applicable securities laws with respect to any
Shares delivered by JPMorgan to Counterparty under any Transaction as a result
of the fact that Counterparty is the Issuer of the Shares.

Share Adjustments:

  

Potential Adjustment

Event:

  

 

Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.

 

4



--------------------------------------------------------------------------------

   It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date for any Transaction is postponed pursuant to “Valuation
Disruption” above, in which case the Calculation Agent may, in good faith and in
its commercially reasonable discretion, adjust any relevant terms of any such
Transaction as appropriate to account for the economic effect on such
Transaction of such postponement; provided that the Calculation Agent shall not
adjust any of the dates identified as Calculation Dates in the related
Supplemental Confirmation.

Extraordinary Dividend:

  

 

For any calendar quarter, any dividend or distribution on the Shares with an ex-
dividend date occurring during such calendar quarter (other than any dividend or
distribution of the type described in Section 11.2(e)(i) or
Section 11.2(e)(ii)(A) of the Equity Definitions) (a “Dividend”) the amount or
value of which (as determined by the Calculation Agent), when aggregated with
the amount or value (as determined by the Calculation Agent) of any and all
previous Dividends with ex-dividend dates occurring in the same calendar
quarter, exceeds the Ordinary Dividend Amount.

Ordinary Dividend Amount:

  

 

For each Transaction, as set forth in the related Supplemental Confirmation

Method of Adjustment:

  

 

Calculation Agent Adjustment

Extraordinary Events:

  

Consequences of Merger Events:

  

(a)     Share-for-Share:

   Modified Calculation Agent Adjustment

(b)     Share-for-Other:

   Cancellation and Payment

(c)     Share-for-Combined:

   Component Adjustment

Tender Offer:

   Applicable; provided that (i) Section 12.1(l) of the Equity Definitions shall
be amended (x) by deleting the parenthetical in the fifth line thereof, (y) by
replacing “that” in the fifth line thereof with “whether or not such
announcement” and (z) by adding immediately after the words “Tender Offer” in
the fifth line thereof “, and any publicly announced change or amendment to such
an announcement (including the announcement of an abandonment of such
intention)” and (ii) Sections 12.3(a) and 12.3(d) of the Equity Definitions
shall each be amended by replacing each occurrence of the words “Tender Offer
Date” by “Announcement Date.”

Consequences of Tender Offers:

  

(a)     Share-for-Share:

   Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of JPMorgan

(b)     Share-for-Other:

   Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of JPMorgan

(c)     Share-for-Combined:

   Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of JPMorgan

Nationalization, Insolvency or

Delisting:

   Cancellation and Payment; provided that in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re- listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall be deemed to be the Exchange.

 

5



--------------------------------------------------------------------------------

Additional Disruption Events:

  

(a)    Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of the interpretation”,
(ii) by replacing the word “Shares” where it appears in clause (X) thereof with
the words “Hedge Position” and (iii) by immediately following the word
“Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”; provided further that
(i) any determination as to whether (A) the adoption of or any change in any
applicable law or regulation (including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute) or (B) the promulgation of or any
change in the interpretation by any court, tribunal or regulatory authority with
competent jurisdiction of any applicable law or regulation (including any action
taken by a taxing authority), in each case, constitutes a “Change in Law” shall
be made without regard to Section 739 of the Dodd- Frank Wall Street Reform and
Consumer Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and (ii) Section 12.9(a)(ii) of the Equity Definitions is hereby amended
by replacing the parenthetical beginning after the word “regulation” in the
second line thereof the words “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute)”.

(b)     Failure to Deliver:

   Applicable

(c)     Insolvency Filing:

   Applicable

(d)    Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   200 basis points per annum

Hedging Party:

   JPMorgan

(e)     Increased Cost of

          Stock Borrow:

   Applicable

Initial Stock Loan Rate:

   25 basis points per annum

Hedging Party:

   JPMorgan

Determining Party:

   JPMorgan; provided that, following the occurrence of an Event of Default
pursuant to Section 5(a)(vii) of the Agreement with respect to which JPMorgan is
the Defaulting Party, Counterparty shall have the right to designate a
nationally recognized third-party dealer in over-the-counter corporate equity
derivatives to act, during the period commencing on the date such Event of
Default occurred and ending on the Early Termination Date with respect to such
Event of Default, as the Determining Party.

 

6



--------------------------------------------------------------------------------

   Upon receipt of written request from Counterparty, the Determining Party
shall promptly (but in no event later than within five (5) Exchange Business
Days from the receipt of such request) provide Counterparty with a written
explanation describing in reasonable detail any calculation, adjustment or
determination made by it (including any quotations, market data or information
from external sources used in making such calculation, adjustment or
determination, as the case may be, but without disclosing JPMorgan’s proprietary
models or other information that may be proprietary or subject to contractual,
legal or regulatory obligations to not disclose such information). All
calculations and determinations by the Determining Party shall be made in good
faith and in a commercially reasonable manner.

Additional Termination Event(s):

  

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, any Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with such terminated
Transaction(s) (or portions thereof) being the Affected Transaction(s) and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction(s).

 

The (i) declaration by the Issuer of any Extraordinary Dividend, the ex-dividend
date for which occurs or is scheduled to occur during the Relevant Dividend
Period, or (ii) occurrence of an ex-dividend date for any Dividend that is not
an Extraordinary Dividend during any calendar quarter occurring (in whole or in
part) during the Relevant Dividend Period (as defined below) and is prior to the
Scheduled Ex-Dividend Date for such calendar quarter will constitute an
Additional Termination Event, with Counterparty as the sole Affected Party and
all Transactions hereunder as the Affected Transactions.

Relevant Dividend Period:

   The period from and including the Calculation Period Start Date to and
including the Relevant Dividend Period End Date.

Relevant Dividend Period End Date:

   If the Number of Shares to be Delivered is negative, the last day of the
Settlement Valuation Period; otherwise, the Termination Date.

Scheduled Ex-Dividend Dates:

   For each Transaction for each calendar quarter, as set forth in the related
Supplemental Confirmation.

Non-Reliance/Agreements and

Acknowledgements Regarding Hedging

Activities/Additional Acknowledgements:

   Applicable

Transfer:

   Notwithstanding anything to the contrary in the Agreement, JPMorgan may
assign any of its rights or duties hereunder to any one or more of its
affiliates without the prior written consent of Counterparty. Notwithstanding
any other provision in this Master Confirmation to the contrary requiring or
allowing JPMorgan to purchase, sell, receive or deliver any Shares or other
securities to or from Counterparty, JPMorgan may designate any of its affiliates
to purchase, sell, receive or deliver such Shares or other securities and
otherwise to perform JPMorgan’s obligations in respect of any Transaction and
any such designee may assume such obligations. JPMorgan may assign the right to
receive Settlement Shares to any third party who may legally receive Settlement
Shares. JPMorgan shall be discharged of its obligations to Counterparty only to
the extent of any such performance. For the avoidance of doubt, JPMorgan hereby
acknowledges that notwithstanding any such designation hereunder, to the extent
any of JPMorgan’s obligations in respect of any Transaction are not completed by
its designee, JPMorgan shall be obligated to continue to perform or to cause any
other of its designees to perform in respect of such obligations.

 

7



--------------------------------------------------------------------------------

Counterparty

Payment/Delivery Instructions:

  To be provided by Counterparty JPMorgan’s Payment/Delivery Instructions:  

Bank:           JPMorgan Chase Bank, N.A.

ABA#:         021000021

Acct No.:     099997979

Beneficiary: JPMorgan Chase Bank, N.A. New York

Ref:              Derivatives

 

DTC 0352

Counterparty’s Contact Details for Purpose of Giving Notice:   To be provided by
Counterparty JPMorgan’s Contact Details for Purpose of Giving Notice:  

JPMorgan Chase Bank, National Association

EDG Marketing Support

Email:    edg_notices@jpmorgan.com

               edg_ny_corporate_sales_support@jpmorgan.com

 

With a copy to :

 

Attention:                James B. Lee

Title:                        Executive Director, Equity Derivatives Group

Telephone No:         (212) 622-2922

Email Address:         jamie.b.lee@jpmorgan.com

 

2.

Calculation Agent. JPMorgan; provided that, following the occurrence of an Event
of Default pursuant to Section 5(a)(vii) of the Agreement with respect to which
JPMorgan is the Defaulting Party, Counterparty shall have the right to designate
a nationally recognized third-party dealer in over-the-counter corporate equity
derivatives to act, during the period commencing on the date such Event of
Default occurred and ending on the Early Termination Date with respect to such
Event of Default, as the Calculation Agent. Upon receipt of written request from
Counterparty, the Calculation Agent shall promptly (but in no event later than
within five (5) Exchange Business Days from the receipt of such request) provide
Counterparty with a written explanation describing in reasonable detail any
calculation, adjustment or determination made by it (including any quotations,
market data or information from external sources used in making such
calculation, adjustment or determination, as the case may be, but without
disclosing JPMorgan’s proprietary models or other information that may be
proprietary or subject to contractual, legal or regulatory obligations to not
disclose such information). All calculations and determinations by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner. Notwithstanding anything to the contrary in this Master Confirmation or
any Supplemental Confirmation, the Calculation Agent shall not adjust the dates
identified as Calculation Dates in the relevant Supplemental Confirmation for
any Transaction.

3. Additional Mutual Representations, Warranties and Covenants of Each Party. In
addition to the representations, warranties and covenants in the Agreement, each
party represents, warrants and covenants to the other party that:

(a) Eligible Contract Participant. It is an “eligible contract participant”, as
defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal (and not as agent or in any other
capacity, fiduciary or otherwise) and not for the benefit of any third party.

(b) Accredited Investor. Each party acknowledges that the offer and sale of each
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, each party represents and warrants to the
other that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.

 

8



--------------------------------------------------------------------------------

4. Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to JPMorgan that:

(a) The purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.

(b) It is not entering into any Transaction (i) on the basis of, and is not
aware of, any material non-public information with respect to the Shares,
(ii) in anticipation of, in connection with, or to facilitate, a distribution of
its securities, a self tender offer or a third-party tender offer or (iii) to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares).

(c) Each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of
derivatives to effect the Share buy-back program.

(d) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither JPMorgan nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of any Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity.

(e) As of (i) the date hereof and (ii) the Trade Date for each Transaction
hereunder, Counterparty is in compliance with its reporting obligations under
the Exchange Act and its most recent Annual Report on Form 10-K, together with
all reports subsequently filed by it pursuant to the Exchange Act, taken
together and as amended and supplemented to the date of this representation, do
not, as of their respective filing dates, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(f) Counterparty shall report each Transaction as required under the Exchange
Act and the rules and regulations thereunder.

(g) The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for any Transaction unless Counterparty has provided written notice to JPMorgan
of such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 5
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 6 below; “Regulation M
Period” means, for any Transaction, (i) the Relevant Period (as defined below)
and (ii) the Settlement Valuation Period, if any, for such Transaction.
“Relevant Period” means, for any Transaction, the period commencing on the
Calculation Period Start Date for such Transaction and ending on the earlier of
(i) the Scheduled Termination Date and (ii) the last Additional Relevant Day (as
specified in the related Supplemental Confirmation) for such Transaction, or
such earlier day as elected by JPMorgan and communicated to Counterparty on such
day (or, if later, the First Acceleration Date without regard to any
acceleration thereof pursuant to “Special Provisions for Acquisition Transaction
Announcements” below).

(h) As of the Trade Date, the Prepayment Date, the Initial Share Delivery Date
and the Settlement Date for each Transaction, Counterparty is not “insolvent”
(as such term is defined under Section 101(32) of the U.S. Bankruptcy Code
(Title 11 of the United States Code) (the “Bankruptcy Code”)) and Counterparty
would be able to purchase a number of Shares with a value equal to the
Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.

(i) Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

(j) Counterparty has not and will not enter into agreements similar to the
Transactions described herein where any initial hedge period, calculation
period, relevant period or settlement valuation period (each however defined) in
such other transaction will overlap at any time (including as a result of
extensions in such initial hedge period, calculation period, relevant period or
settlement valuation period as provided in the relevant agreements) with any
Relevant Period or, if applicable, any Settlement Valuation Period under this
Master Confirmation. In the event that the initial hedge period, relevant
period, calculation period or settlement valuation period in any other similar
transaction overlaps with any Relevant Period or, if applicable, Settlement
Valuation Period under this Master Confirmation as a result of any postponement
of the Scheduled Termination Date or extension of the Settlement Valuation
Period pursuant to “Valuation Disruption” above, Counterparty shall promptly
amend such transaction to avoid any such overlap.

 

9



--------------------------------------------------------------------------------

(k) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50,000,000 as of the date hereof.

5. Regulatory Disruption. In the event that JPMorgan concludes, in good faith
and based on the advice of counsel, that it is appropriate with respect to any
legal, regulatory or self-regulatory requirements or related policies and
procedures generally applicable to the relevant line of business (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by JPMorgan), for it to refrain from or decrease any market
activity on any Scheduled Trading Day or Days during the Calculation Period or,
if applicable, the Settlement Valuation Period, JPMorgan may by written notice
to Counterparty elect to deem that a Market Disruption Event has occurred and
will be continuing on such Scheduled Trading Day or Days.

6. 10b5-1 Plan. Counterparty represents, warrants and covenants to JPMorgan
that:

(a) Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b-5 under the Exchange Act (“Rule 10b-5”) or any other
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares. Counterparty acknowledges that it is the intent of the parties
that each Transaction entered into under this Master Confirmation comply with
the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 under the
Exchange Act (“Rule 10b5-1”) and each Transaction entered into under this Master
Confirmation shall be interpreted to comply with the requirements of Rule
10b5-1(c).

(b) Counterparty will not seek to control or influence JPMorgan’s decision to
make any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3))
under any Transaction entered into under this Master Confirmation, including,
without limitation, JPMorgan’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation and each Supplemental Confirmation under Rule 10b5-1.

(c) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation or the relevant Supplemental
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5, and no such amendment,
modification or waiver shall be made at any time at which Counterparty or any
officer, director, manager or similar person of Counterparty is aware of any
material non-public information regarding Counterparty or the Shares.

(d) Counterparty shall not, directly or indirectly, communicate any material
non-public information relating to Counterparty or the Shares (including,
without limitation, any notices required by Section 8(a)) to any employee of
JPMorgan, other than Mr. David Aidelson, Mr. Elliot Chalom, Ms. Yana
Chernobilsky, Mr. Ganaraj S. Hegde, Mr. James B. Lee, and Mr. Noah L. Wynkoop or
any of their designees or other persons identified by Dealer to Counterparty.

7. Counterparty Purchases. Counterparty (or any “affiliated purchaser” as
defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall not,
without the prior written consent of JPMorgan, directly or indirectly purchase
any Shares (including by means of a derivative instrument), listed contracts on
the Shares or securities that are convertible into, or exchangeable or
exercisable for Shares (including, without limitation, any Rule 10b-18 purchases
of blocks (as defined in Rule 10b-18)) during any Relevant Period or, if
applicable, Settlement Valuation Period, except through JPMorgan. However, the
foregoing shall not limit Counterparty’s ability (or the ability of any “agent
independent of the issuer” (as defined in Rule 10b-18)), pursuant to any plan
(as defined in Rule 10b-18) of Counterparty, to re-acquire Shares in connection
with any equity transaction related to such plan or to limit Counterparty’s
ability to withhold Shares to cover tax liabilities associated with such equity
transactions or otherwise restrict Counterparty’s ability to repurchase Shares
under privately negotiated or off-market transactions (including, without
limitation, an agreement relating to Counterparty’s 401(k) Plan or transactions
with any of Counterparty’s employees, officers, directors or affiliates), so
long as any re-acquisition, withholding or repurchase does not constitute a
“Rule 10b-18 purchase” (as defined in Rule 10b-18).

 

10



--------------------------------------------------------------------------------

8. Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:

(a) Counterparty agrees that it:

(i) will not during the period commencing on the Trade Date through the end of
the Relevant Period or, if applicable, the Settlement Valuation Period for any
Transaction make, or permit to be made, any public announcement (as defined in
Rule 165(f) under the Securities Act) of any Merger Transaction or potential
Merger Transaction (a “Public Announcement”) unless such Public Announcement is
made prior to the opening or after the close of the regular trading session on
the Exchange for the Shares;

(ii) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify JPMorgan following any such Public
Announcement that such Public Announcement has been made; and

(iii) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide JPMorgan with written notice specifying
(i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through JPMorgan or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the date of
such Public Announcement. Such written notice shall be deemed to be a
certification by Counterparty to JPMorgan that such information is true and
correct. In addition, Counterparty shall promptly notify JPMorgan of the earlier
to occur of the completion of the relevant Merger Transaction and the completion
of the vote by target shareholders.

(b) Counterparty acknowledges that a Public Announcement may cause the terms of
any Transaction to be adjusted or such Transaction to be terminated;
accordingly, Counterparty acknowledges that in making any Public Announcement,
it must comply with the standards set forth in Section 6 above.

(c) Upon the occurrence of any Public Announcement (whether made by Counterparty
or a third party), JPMorgan may in its sole discretion (i) make adjustments in
good faith and in a commercially reasonable manner to the terms of any
Transaction (other than the dates identified as Calculation Dates in the related
Supplemental Confirmation), including, without limitation, the Scheduled
Termination Date or the Forward Price Adjustment Amount, and/or suspend the
Calculation Period and/or any Settlement Valuation Period or (ii) treat the
occurrence of such Public Announcement as an Additional Termination Event with
Counterparty as the sole Affected Party and the Transactions hereunder as the
Affected Transactions and with the amount under Section 6(e) of the Agreement
determined taking into account the fact that the Calculation Period or
Settlement Valuation Period, as the case may be, had fewer Scheduled Trading
Days than originally anticipated.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

9. Special Provisions for Acquisition Transaction Announcements. (a) If an
Acquisition Transaction Announcement occurs on or prior to the Settlement Date
for any Transaction, then the Number of Shares to be Delivered for such
Transaction shall be determined as if the Divisor Amount were equal to “The
greater of (i) the Forward Price and (ii) $1.00.” If an Acquisition Transaction
Announcement occurs after the Trade Date, but prior to the First Acceleration
Date of any Transaction, the First Acceleration Date shall be the date of such
Acquisition Transaction Announcement.

(b) “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent could reasonably be expected to result in an Acquisition
Transaction or (v) any announcement of any change or amendment to any previous
Acquisition Transaction Announcement (including any announcement of the
abandonment of any such previously announced Acquisition Transaction, agreement,
letter of intent, understanding or intention). For the avoidance of doubt,
announcements as used in the definition of Acquisition Transaction Announcement
refer to any public announcement whether made by the Issuer or a third party.

 

11



--------------------------------------------------------------------------------

(c) “Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “15%” and to “50%” by “75%” and without
reference to the clause beginning immediately following the definition of
Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Counterparty with
or into any third party, (ii) the sale or transfer of all or substantially all
of the assets of Counterparty, (iii) a recapitalization, reclassification,
binding share exchange or other similar transaction, (iv) any acquisition,
lease, exchange, transfer, disposition (including by way of spin-off or
distribution) of assets (including any capital stock or other ownership
interests in subsidiaries) or other similar event by Counterparty or any of its
subsidiaries where the aggregate consideration transferable or receivable by or
to Counterparty or its subsidiaries exceeds 15% of the market capitalization of
Counterparty and (v) any transaction in which Counterparty or its board of
directors has a legal obligation to make a recommendation to its shareholders in
respect of such transaction (whether pursuant to Rule 14e-2 under the Exchange
Act or otherwise).

10. Acknowledgments. (a) The parties hereto intend for:

(i) each Transaction to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B) of the
Bankruptcy Code and a “forward contract” as defined in Section 101(25) of the
Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;

(ii) the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;

(iii) a party’s right to liquidate, terminate or accelerate any Transaction, net
out or offset termination values or payment amounts, and to exercise any other
remedies upon the occurrence of any Event of Default or Termination Event under
the Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” (as defined in the Bankruptcy Code); and

(iv) all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

(b) Counterparty acknowledges that:

(i) during the term of any Transaction, JPMorgan and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;

(ii) JPMorgan and its affiliates may also be active in the market for the Shares
and derivatives linked to the Shares other than in connection with hedging
activities in relation to any Transaction, including acting as agent or as
principal and for its own account or on behalf of customers;

(iii) JPMorgan shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;

(iv) any market activities of JPMorgan and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and the VWAP Price, each in a manner that may be adverse to
Counterparty; and

(v) each Transaction is a derivatives transaction in which it has granted
JPMorgan an option; JPMorgan may purchase shares for its own account at an
average price that may be greater than, or less than, the price paid by
Counterparty under the terms of the related Transaction.

11. Credit Support Documents. The parties hereto acknowledge that no Transaction
hereunder is secured by any collateral that would otherwise secure the
obligations of Counterparty herein or pursuant to the Agreement.

 

12



--------------------------------------------------------------------------------

12. No Collateral, Netting or Setoff. Notwithstanding any provision of the
Agreement or any other agreement between the parties to the contrary, the
obligations of Counterparty hereunder are not secured by any collateral.
Obligations under any Transaction shall not be netted, recouped or set off
(including pursuant to Section 6 of the Agreement) against any other obligations
of the parties, whether arising under the Agreement, this Master Confirmation or
any Supplemental Confirmation, or under any other agreement between the parties
hereto, by operation of law or otherwise, and no other obligations of the
parties shall be netted, recouped or set off (including pursuant to Section 6 of
the Agreement) against obligations under any Transaction, whether arising under
the Agreement, this Master Confirmation or any Supplemental Confirmation, or
under any other agreement between the parties hereto, by operation of law or
otherwise, and each party hereby waives any such right of setoff, netting or
recoupment.

13. Delivery of Shares. Notwithstanding anything to the contrary herein,
JPMorgan may, by prior notice to Counterparty, satisfy its obligation to deliver
any Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

14. Early Termination. In the event that an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to any Transaction (except as a result of a Merger Event in which
the consideration or proceeds to be paid to holders of Shares consists solely of
cash), if either party would owe any amount to the other party pursuant to
Section 6(d)(ii) of the Agreement (any such amount, a “Payment Amount”), then,
in lieu of any payment of such Payment Amount, Counterparty may, no later than
the Early Termination Date or the date on which such Transaction is terminated,
elect to deliver or for JPMorgan to deliver, as the case may be, to the other
party a number of Shares (or, in the case of a Merger Event, a number of units,
each comprising the number or amount of the securities or property that a
hypothetical holder of one Share would receive in such Merger Event (each such
unit, an “Alternative Delivery Unit” and, the securities or property comprising
such unit, “Alternative Delivery Property”)) with a value equal to the Payment
Amount, as determined by the Calculation Agent (and the parties agree that, in
making such determination of value, the Calculation Agent may take into account
a number of factors, including the market price of the Shares or Alternative
Delivery Property on the date of early termination and, if such delivery is made
by JPMorgan, the prices at which JPMorgan purchases Shares or Alternative
Delivery Property on any Calculation Date to fulfill its delivery obligations
under this Section 14); provided that in determining the composition of any
Alternative Delivery Unit, if the relevant Merger Event involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash; and provided further
that Counterparty may make such election only if Counterparty represents and
warrants to JPMorgan in writing on the date it notifies JPMorgan of such
election that, as of such date, Counterparty is not aware of any material
non-public information concerning the Shares and is making such election in good
faith and not as part of a plan or scheme to evade compliance with the federal
securities laws. If such delivery is made by Counterparty, paragraphs 2 through
7 of Annex A shall apply as if such delivery were a settlement of the
Transaction to which Net Share Settlement applied, the Cash Settlement Payment
Date were the Early Termination Date and the Forward Cash Settlement Amount were
zero (0) minus the Payment Amount owed by Counterparty.

15. Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating Close-out Amount pursuant to Section 6
of the Agreement JPMorgan may (but need not) determine losses without reference
to actual losses incurred but based on expected losses assuming a commercially
reasonable (including without limitation with regard to reasonable legal and
regulatory guidelines) risk bid were used to determine loss to avoid awaiting
the delay associated with closing out any hedge or related trading position in a
commercially reasonable manner prior to or sooner following the designation of
an Early Termination Date. Notwithstanding anything to the contrary in
Section 6(d)(ii) of the Agreement, all amounts calculated as being due in
respect of an Early Termination Date under Section 6(e) of the Agreement will be
payable on the day that notice of the amount payable is effective; provided that
if Counterparty elects to receive Shares or Alternative Delivery Property in
accordance with Section 14, such Shares or Alternative Delivery Property shall
be delivered on a date selected by JPMorgan as promptly as practicable.

16. Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
JPMorgan may not be entitled to take delivery of any Shares deliverable
hereunder to the extent (but only to the extent) that, after such receipt of any
Shares hereunder, (i) the Equity Percentage would exceed 7.5% or (ii) JPMorgan
and its affiliates would directly or indirectly own or control, for purposes of
the Bank Holding Company Act of 1956, as amended (the “BHCA”), in excess of 4.5%
of the outstanding Shares.

 

13



--------------------------------------------------------------------------------

Any purported delivery hereunder shall be void and have no effect to the extent
(but only to the extent) that, after such delivery (i) the Equity Percentage
would exceed 7.5% or (ii) JPMorgan and its affiliates would directly or
indirectly own or control, for purposes of the BHCA, in excess of 4.5% of the
outstanding Shares . If any delivery owed to JPMorgan hereunder is not made, in
whole or in part, as a result of this provision, Counterparty’s obligation to
make such delivery shall not be extinguished and Counterparty shall make such
delivery as promptly as practicable after, but in no event later than one
Business Day after, JPMorgan gives notice to Counterparty that, after such
delivery, (i) the Equity Percentage would not exceed 7.5% or (ii) JPMorgan and
its affiliates would directly or indirectly own or control, for purposes of the
BHCA, in excess of 4.5% of the outstanding Shares, as applicable. The “Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that JPMorgan and any of its
affiliates or any other person subject to aggregation with JPMorgan for purposes
of the “beneficial ownership” test under Section 13 of the Exchange Act, or any
“group” (within the meaning of Section 13) of which JPMorgan is or may be deemed
to be a part beneficially owns (within the meaning of Section 13 of the Exchange
Act), without duplication, on such day (or, to the extent that for any reason
the equivalent calculation under Section 16 of the Exchange Act and the rules
and regulations thereunder results in a higher number, such higher number) and
(B) the denominator of which is the number of Shares outstanding on such day.

17. Automatic Termination Provisions. Notwithstanding anything to the contrary
in Section 6 of the Agreement, if a Termination Price is specified in any
Supplemental Confirmation, then an Additional Termination Event with
Counterparty as the sole Affected Party and the Transaction to which such
Supplemental Confirmation relates as the Affected Transaction will automatically
occur without any notice or action by JPMorgan or Counterparty if the price of
the Shares on the Exchange at any time falls below such Termination Price, and
the Exchange Business Day that the price of the Shares on the Exchange at any
time falls below the Termination Price will be the “Early Termination Date” for
purposes of the Agreement.

18. Delivery of Cash. For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transactions contemplated by this Master
Confirmation following payment by Counterparty of the relevant Prepayment
Amount, except in circumstances where the required cash settlement thereof is
permitted for classification of the contract as equity by ASC 815-40,
Derivatives and Hedging – Contracts in Entity’s Own Equity, as in effect on the
relevant Trade Date (including, without limitation, where Counterparty so elects
to deliver cash or fails timely to elect to deliver Shares or Alternative
Delivery Property in respect of the settlement of such Transactions).

19. Claim in Bankruptcy. JPMorgan acknowledges and agrees that this Confirmation
is not intended to convey to it rights with respect to the Transactions that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy.

20. [Reserved.]

21. Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation and all matters arising in connection with the Agreement, this
Master Confirmation and each Supplemental Confirmation shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(without reference to its choice of laws doctrine other than Title 14 of Article
5 of the New York General Obligations Law).

22. Offices.

The Office of Counterparty for each Transaction is: Fifth Third Bancorp, 38
Fountain Square Plaza, Cincinnati, Ohio 45263.

The Office of JPMorgan for each Transaction is: London.

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

 

14



--------------------------------------------------------------------------------

23. Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to any Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
any Transaction hereunder by, among other things, the mutual waivers and
certifications provided herein.

24. Submission to Jurisdiction. Section 13(b) of the Agreement is deleted in its
entirety and replaced by the following:

“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Agreement
and/or any Transaction, or for recognition and enforcement of any judgment in
respect thereof, (each, “Proceedings”) to the exclusive jurisdiction of the
Supreme Court of the State of New York, sitting in New York County, the courts
of the United States of America for the Southern District of New York and
appellate courts from any thereof. Nothing in the Master Confirmation, any
Supplemental Confirmation or this Agreement precludes either party from bringing
Proceedings in any other jurisdiction if (A) the courts of the State of New York
or the United States of America for the Southern District of New York lack
jurisdiction over the parties or the subject matter of the Proceedings or
declines to accept the Proceedings on the grounds of lacking such jurisdiction;
(B) the Proceedings are commenced by a party for the purpose of enforcing
against the other party’s property, assets or estate any decision or judgment
rendered by any court in which Proceedings may be brought as provided hereunder;
(C) the Proceedings are commenced to appeal any such court’s decision or
judgment to any higher court with competent appellate jurisdiction over that
court’s decisions or judgments if that higher court is located outside the State
of New York or Borough of Manhattan, such as a federal court of appeals or the
U.S. Supreme Court; or (D) any suit, action or proceeding has been commenced in
another jurisdiction by or against the other party or against its property,
assets or estate and, in order to exercise or protect its rights, interests or
remedies under this Agreement, the Master Confirmation or any Supplemental
Confirmation, the party (1) joins, files a claim, or takes any other action, in
any such suit, action or proceeding, or (2) otherwise commences any Proceeding
in that other jurisdiction as the result of that other suit, action or
proceeding having commenced in that other jurisdiction.”

25.            Communications with Employees of J.P. Morgan Securities LLC. If
Counterparty interacts with any employee of J.P. Morgan Securities LLC with
respect to any Transaction, Counterparty is hereby notified that such employee
will act solely as an authorized representative of JPMorgan Chase Bank, N.A.
(and not as a representative of J.P. Morgan Securities LLC) in connection with
such Transaction.

26.             Counterparts. This Master Confirmation may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Master Confirmation by signing
and delivering one or more counterparts.

27.             U.S. Resolution Stay Protocol. The parties acknowledge and agree
that (i) to the extent that prior to the date hereof both parties have adhered
to the 2018 ISDA U.S. Resolution Stay Protocol (the “Protocol”), the terms of
the Protocol are incorporated into and form a part of this Agreement, and for
such purposes this Agreement shall be deemed a Protocol Covered Agreement,
JPMorgan shall be deemed a Regulated Entity and Counterparty shall be deemed an
Adhering Party; (ii) to the extent that prior to the date hereof the parties
have executed a separate agreement the effect of which is to amend the qualified
financial contracts between them to conform with the requirements of the QFC
Stay Rules (the “Bilateral Agreement”), the terms of the Bilateral Agreement are
incorporated into and form a part of this Agreement, and for such purposes this
Agreement shall be deemed a Covered Agreement, JPMorgan shall be deemed a
Covered Entity and Counterparty shall be deemed a Counterparty Entity; or
(iii) if clause (i) and clause (ii) do not apply, the terms of Section 1 and
Section 2 and the related defined terms (together, the “Bilateral Terms”) of the
form of bilateral template entitled “Full-Length Omnibus (for use between U.S.
G-SIBs and Corporate Groups)” published by ISDA on November 2, 2018 (currently
available on the 2018 ISDA U.S. Resolution Stay Protocol page at www.isda.org
and, a copy of which is available upon request), the effect of which is to amend
the qualified financial contracts between the parties thereto to conform with
the requirements of the QFC Stay Rules, are hereby incorporated into and form a
part of this Agreement, and for such purposes this Agreement shall be deemed a
“Covered Agreement,” JPMorgan shall be deemed a “Covered Entity” and
Counterparty shall be deemed a “Counterparty Entity.”

 

15



--------------------------------------------------------------------------------

In the event that, after the date of this Agreement, both parties hereto become
adhering parties to the Protocol, the terms of the Protocol will replace the
terms of this paragraph. In the event of any inconsistencies between this
Agreement and the terms of the Protocol, the Bilateral Agreement or the
Bilateral Terms (each, the “QFC Stay Terms”), as applicable, the QFC Stay Terms
will govern. Terms used in this paragraph without definition shall have the
meanings assigned to them under the QFC Stay Rules. For purposes of this
paragraph, references to “this Agreement” include any related credit
enhancements entered into between the parties or provided by one to the other.
In addition, the parties agree that the terms of this paragraph shall be
incorporated into any related covered affiliate credit enhancements, with all
references to JPMorgan replaced by references to the covered affiliate support
provider.

“QFC Stay Rules” means the regulations codified at 12 C.F.R. 252.2, 252.81–8, 12
C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited exceptions,
require an express recognition of the stay-and-transfer powers of the FDIC under
the Federal Deposit Insurance Act and the Orderly Liquidation Authority under
Title II of the Dodd Frank Wall Street Reform and Consumer Protection Act and
the override of default rights related directly or indirectly to the entry of an
affiliate into certain insolvency proceedings and any restrictions on the
transfer of any covered affiliate credit enhancements.

[Remainder of Page Intentionally Blank]

 

16



--------------------------------------------------------------------------------

LOGO [g738212ima1.jpg]

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Master Confirmation and returning it to us.

          Very truly yours,

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION By:  

  /s/ JAMES B. LEE III

Authorized Signatory Name:    James B. Lee III

Accepted and confirmed

as of the date first set

forth above:

 

FIFTH THIRD BANCORP   By:  

  /s/ JAMES C. LEONARD

  Authorized Signatory   Name:    James C. Leonard

 

 

JPMorgan Chase Bank, N.A. at its London Branch is a bank authorised and subject
to supervision and regulation by

the Office of the Comptroller of the Currency, and is also supervised and
regulated with respect to certain

matters by the Board of Governors of the Federal Reserve System, each in the
jurisdiction of the United States of

America. Authorised by the Prudential Regulation Authority. Subject to
regulation by the Financial Conduct

Authority and limited regulation by the Prudential Regulation Authority. Details
about the extent of our

regulation by the Prudential Regulation Authority are available from us on
request. (Firm Reference Number: 124491).

[Signature Page to Master Confirmation]



--------------------------------------------------------------------------------

LOGO [g738212ima1.jpg]

 

SCHEDULE A

FORM OF SUPPLEMENTAL CONFIRMATION

 

To:

  

Fifth Third Bancorp

38 Fountain Square Plaza

Cincinnati, Ohio 45263

From:

  

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

Subject:

   Supplemental Confirmation—Accelerated Stock Buyback Tranche [  ]

Date:

   [                    ], 20[    ]

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between JPMorgan Chase Bank, National
Association, London Branch (“JPMorgan”) and Fifth Third Bancorp (“Counterparty”)
(together, the “Contracting Parties”) on the Trade Date specified below. This
Supplemental Confirmation is a binding contract between JPMorgan and
Counterparty as of the relevant Trade Date for the Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of March 11, 2019 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:

   [                    ], 20[    ]

Forward Price Adjustment Amount:

   USD [    ]

Calculation Period Start Date:

   [                    ], 20[    ]

Scheduled Termination Date:

   [                    ], 20[    ]

First Acceleration Date:

   [                    ], 20[    ]

Prepayment Amount:

   USD [        ]

Prepayment Date:

   [                    ], 20[    ]

Initial Shares:

   [        ] Shares; provided that if, in connection with the Transaction,
JPMorgan is unable to borrow or otherwise acquire a number of Shares equal to
the Initial Shares for delivery to Counterparty on the Initial Share Delivery
Date, the Initial Shares delivered on the Initial Share Delivery Date shall be
reduced to such number of Shares that JPMorgan is able to so borrow or otherwise
acquire, and JPMorgan shall use reasonable good faith efforts to borrow or
otherwise acquire a number of Shares equal to the shortfall in the Initial Share
Delivery and to deliver such additional Shares as soon as reasonably
practicable. The aggregate of all Shares delivered to Counterparty in respect of
the Transaction pursuant to this paragraph shall be the “Initial Shares” for
purposes of “Number of Shares to be Delivered” in the Master Confirmation.

Initial Share Delivery Date:

   [                    ], 20[    ]

Ordinary Dividend Amount:

   USD [    ]

 

JPMorgan Chase Bank, N.A. at its London Branch is a bank authorised and subject
to supervision and regulation by

the Office of the Comptroller of the Currency, and is also supervised and
regulated with respect to certain

matters by the Board of Governors of the Federal Reserve System, each in the
jurisdiction of the United States of

America. Authorised by the Prudential Regulation Authority. Subject to
regulation by the Financial Conduct

Authority and limited regulation by the Prudential Regulation Authority. Details
about the extent of our

regulation by the Prudential Regulation Authority are available from us on
request. (Firm Reference Number: 124491).

A - 1



--------------------------------------------------------------------------------

Scheduled Ex-Dividend Dates:

   [                    ], 20[    ]

Termination Price:

   USD [        ]

Additional Relevant Days:

   The [        ] Exchange Business Days immediately following the Calculation
Period.

 

Calculation Dates:

1.

   2.    3.

4.

   5.    6.

7.

   8.    9.

10.

   11.    12.

13.

   14.    15.

Following the First Acceleration Date, each Exchange Business Day thereafter
shall be a Calculation Date.

3. Counterparty represents and warrants to JPMorgan that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

[Remainder of Page Intentionally Blank]

 

A - 2



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to us.

          Very truly yours,

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

By:  

 

Authorized Signatory Name:

Accepted and confirmed

as of the Trade Date:

 

FIFTH THIRD BANCORP

  By:  

 

  Authorized Signatory   Name:

 

JPMorgan Chase Bank, N.A. at its London Branch is a bank authorised and subject
to supervision and regulation by

the Office of the Comptroller of the Currency, and is also supervised and
regulated with respect to certain

matters by the Board of Governors of the Federal Reserve System, each in the
jurisdiction of the United States of

America. Authorised by the Prudential Regulation Authority. Subject to
regulation by the Financial Conduct

Authority and limited regulation by the Prudential Regulation Authority. Details
about the extent of our

regulation by the Prudential Regulation Authority are available from us on
request. (Firm Reference Number: 124491).

[Signature Page to Supplemental Confirmation]



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1. The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Master Confirmation:

 

Settlement Currency:

   USD

Settlement

  

Method Election:

   Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to JPMorgan
in writing on the date it notifies JPMorgan of its election that, as of such
date, the Electing Party is not aware of any material non-public information
concerning Counterparty or the Shares and is electing the settlement method in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.

Electing Party:

   Counterparty

Settlement Method Election

  

Date:

   The earlier of (i) the Scheduled Termination Date and (ii) the second
Exchange Business Day immediately following the Accelerated Termination Date (in
which case the election under Section 7.1 of the Equity Definitions shall be
made no later than 10 minutes prior to the open of trading on the Exchange on
such second Exchange Business Day), as the case may be.

Default Settlement Method:

   Cash Settlement

Forward Cash Settlement

Amount:

   The Number of Shares to be Delivered multiplied by the Settlement Price.

Settlement Price:

   The average of the VWAP Prices for the Calculation Dates in the Settlement
Valuation Period, subject to Valuation Disruption as specified in the Master
Confirmation.

Settlement Valuation

  

Period:

   A number of Scheduled Trading Days selected by JPMorgan in good faith and in
a commercially reasonable manner, such number to be approximately equal to the
Number of Shares to be Delivered divided by 10% of the ADTV (as defined in Rule
10b-18, and expressed as a number of Shares) for the Shares at the time of
determination, beginning on the Scheduled Trading Day immediately following the
earlier of (i) the Scheduled Termination Date or (ii) the Exchange Business Day
immediately following the Termination Date.

Cash Settlement:

   If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

Cash Settlement Payment

Date:

   The date one Settlement Cycle following the last day of the Settlement
Valuation Period.

Net Share Settlement

  

Procedures:

   If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

2. Net Share Settlement shall be made by delivery on the Cash Settlement Payment
Date of a number of Shares satisfying the conditions set forth in paragraph 3
below (the “Registered Settlement Shares”), or a number of Shares not satisfying
such conditions (the “Unregistered Settlement Shares”), in either case with a
value equal to the absolute value of the Forward Cash Settlement Amount, with
such Shares’ value based on the value thereof to JPMorgan (which value shall, in
the case of Unregistered Settlement Shares, take into account a commercially
reasonable illiquidity discount), in each case as determined by the Calculation
Agent.

 

Annex A - 1



--------------------------------------------------------------------------------

3. Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:

(a) a registration statement covering public resale of the Registered Settlement
Shares by JPMorgan (the “Registration Statement”) shall have been filed with the
Securities and Exchange Commission under the Securities Act and been declared or
otherwise become effective on or prior to the date of delivery, and no stop
order shall be in effect with respect to the Registration Statement; a printed
prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
JPMorgan, in such quantities as JPMorgan shall reasonably have requested, on or
prior to the date of delivery;

(b) the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to JPMorgan;

(c) as of or prior to the date of delivery, JPMorgan and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities and the results of such investigation are satisfactory to
JPMorgan, in its discretion; and

(d) as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with JPMorgan in connection with the public resale
of the Registered Settlement Shares by JPMorgan substantially similar to
underwriting agreements customary for underwritten offerings of equity
securities, in form and substance satisfactory to JPMorgan, which Underwriting
Agreement shall include, without limitation, provisions substantially similar to
those contained in such underwriting agreements relating, without limitation, to
the indemnification of, and contribution in connection with the liability of,
JPMorgan and its affiliates and the provision of customary opinions,
accountants’ comfort letters and lawyers’ negative assurance letters.

4. If Counterparty delivers Unregistered Settlement Shares pursuant to paragraph
2 above:

(a) all Unregistered Settlement Shares shall be delivered to JPMorgan (or any
affiliate of JPMorgan designated by JPMorgan) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(2)
thereof;

(b) as of or prior to the date of delivery, JPMorgan and any potential purchaser
of any such shares from JPMorgan (or any affiliate of JPMorgan designated by
JPMorgan) identified by JPMorgan shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them);

(c) as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with JPMorgan (or any affiliate of JPMorgan
designated by JPMorgan) in connection with the private placement of such shares
by Counterparty to JPMorgan (or any such affiliate) and the private resale of
such shares by JPMorgan (or any such affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
JPMorgan, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, JPMorgan and its affiliates
and the provision of customary opinions, accountants’ comfort letters and
lawyers’ negative assurance letters, and shall provide for the payment by
Counterparty of all fees and expenses in connection with such resale, including
all fees and expenses of counsel for JPMorgan, and shall contain
representations, warranties, covenants and agreements of Counterparty reasonably
necessary or advisable to establish and maintain the availability of an
exemption from the registration requirements of the Securities Act for such
resales; and

(d) in connection with the private placement of such shares by Counterparty to
JPMorgan (or any such affiliate) and the private resale of such shares by
JPMorgan (or any such affiliate), Counterparty shall, if so requested by
JPMorgan, prepare, in cooperation with JPMorgan, a private placement memorandum
in form and substance reasonably satisfactory to JPMorgan.

 

Annex A - 2



--------------------------------------------------------------------------------

5. JPMorgan, itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to JPMorgan pursuant to paragraph 6 below commencing
on the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by JPMorgan, is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If the proceeds of any
sale(s) made by JPMorgan, the Selling Agent or any underwriter(s), net of any
fees and commissions (including, without limitation, underwriting or placement
fees) customary for similar transactions under the circumstances at the time of
the offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, but without limitation to, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
JPMorgan will refund, in USD, such excess to Counterparty on the date that is
three (3) Currency Business Days following the Final Resale Date, and, if any
portion of the Settlement Shares remains unsold, JPMorgan shall return to
Counterparty on that date such unsold Shares.

6. If the Calculation Agent determines that the Net Proceeds received from the
sale of the Registered Settlement Shares or Unregistered Settlement Shares or
any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to JPMorgan, through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one (1) Currency Business Day after
the Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty
elects to deliver to JPMorgan additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by JPMorgan in accordance with
the provisions above; provided that if the sum of the Net Proceeds from the sale
of the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to JPMorgan further Makewhole Shares until such Shortfall has been
reduced to zero.

7. Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares and Makewhole Shares be greater than the Reserved Shares minus
the amount of any Shares actually delivered by Counterparty under any other
Transaction(s) under this Master Confirmation (the result of such calculation,
the “Capped Number”). Counterparty represents and warrants (which shall be
deemed to be repeated on each day that a Transaction is outstanding) that the
Capped Number is equal to or less than the number of Shares determined according
to the following formula:

A – B

 

Where:

   A = the number of authorized but unissued shares of the Counterparty that are
not reserved for future issuance on the date of the determination of the Capped
Number; and    B = the maximum number of Shares required to be delivered to
third parties if Counterparty elected Net Share Settlement of all transactions
in the Shares (other than Transactions in the Shares under this Master
Confirmation) with all third parties that are then currently outstanding and
unexercised.

“Reserved Shares” means initially, [        ] Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.

 

Annex A - 3



--------------------------------------------------------------------------------

LOGO [g738212ima1.jpg]

 

To:  

Fifth Third Bancorp

38 Fountain Square Plaza

Cincinnati, Ohio 45263

From:  

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

Subject:   Supplemental Confirmation—Accelerated Stock Buyback Tranche 1 Date:  
March 11, 2019

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between JPMorgan Chase Bank, National
Association, London Branch (“JPMorgan”) and Fifth Third Bancorp (“Counterparty”)
(together, the “Contracting Parties”) on the Trade Date specified below. This
Supplemental Confirmation is a binding contract between JPMorgan and
Counterparty as of the relevant Trade Date for the Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of March 11, 2019 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:    March 11, 2019 Effective Date:    The first Scheduled Trading Day
immediately following the date on which the Calculation Agent has determined,
based solely on (a) a current report on Form 8-K filed by the Counterparty with
the Securities and Exchange Commission (the “SEC”) and/or (b) any widely
disseminated press releases issued by the Counterparty, that the “Closing Date”
(as defined in the Agreement and Plan of Merger, dated May 20, 2018, by and
among Counterparty, MB Financial, Inc., and Fifth Third Financial Corporation,
as filed as an exhibit to the current report on Form 8-K filed by the
Counterparty with the SEC on May 21, 2018, as amended from time to time (the
“Merger Agreement”)) has occurred. The Calculation Agent shall use commercially
reasonable efforts to determine, pursuant to the immediately preceding sentence,
if the “Closing Date” has occurred, and the Calculation Agent shall be deemed to
have used commercially reasonable efforts to so determine if the “Closing Date”
has occurred if, on or around the close of business on each Scheduled Trading
Day beginning on and including March 18, 2019, it reviews the current reports on
Form 8-K filed by the Counterparty on the SEC’s EDGAR system, and it reviews
press releases of Counterparty on any business newswire that it deems
appropriate in its commercially reasonable discretion. The Calculation Agent
shall promptly notify the Contracting Parties upon the occurrence of the
Effective Date. Effectiveness:    The Transaction shall become effective on the
Effective Date; provided that each of Dealer and Counterparty shall have the
right to cancel the Transaction by notice in writing to the other party at any
time prior to 4:00pm, New York City time, on the

 

JPMorgan Chase Bank, N.A. at its London Branch is a bank authorised and subject
to supervision and regulation by

the Office of the Comptroller of the Currency, and is also supervised and
regulated with respect to certain

matters by the Board of Governors of the Federal Reserve System, each in the
jurisdiction of the United States of

America. Authorised by the Prudential Regulation Authority. Subject to
regulation by the Financial Conduct

Authority and limited regulation by the Prudential Regulation Authority. Details
about the extent of our

regulation by the Prudential Regulation Authority are available from us on
request. (Firm Reference Number:

124491).

A - 1



--------------------------------------------------------------------------------

   Effective Date, in which case the Transaction shall be cancelled in whole and
neither party shall have any obligation in respect of any settlement of or
payment or delivery under the Transaction or the Agreement as it relates to the
Transaction, including, without limitation, any amounts due in respect of any
Early Termination Date under Section 6(e) of the Agreement or any Cancellation
Amount. Counterparty acknowledges that Counterparty’s actions and decisions in
respect of such cancellation right must comply with the standards set forth in
Section 6(c) of the Master Confirmation, relating to compliance with Rule
10b5-1. Relevant Closing Price:    For any Exchange Business Day, the closing
price per Share for the regular trading session (including any extensions
thereof) of the Exchange on such Exchange Business Day, as determined by the
Calculation Agent based on Bloomberg page “FITB <equity> QR <GO>” (or any
successor thereto) at 4:15 p.m. New York City time (or 15 minutes following the
end of any extension of the regular trading session of the Exchange) on such
Exchange Business Day, or if such Exchange Business Day is a Disrupted Day
(determined pursuant to the Equity Definitions without any amendment or
modification) or if such price is not so reported on such Exchange Business Day
for any reason or the reported price is clearly erroneous, the Relevant Closing
Price shall be as determined by the Calculation Agent in a commercially
reasonable manner. Forward Price Adjustment Amount:    [**]* Calculation Period
Start Date:    The first Calculation Date immediately following the Effective
Date. Scheduled Termination Date:    June 27, 2019 First Acceleration Date:   
[**]* Prepayment Amount:    USD 456,500,000 Prepayment Date:    The date one
Settlement Cycle immediately following the Effective Date. Initial Shares:    A
number of Shares equal to (i) 85% multiplied by (ii) (a) the Prepayment Amount
divided by (b) the Relevant Closing Price on the Effective Date; provided that
if, in connection with the Transaction, JPMorgan is unable to borrow or
otherwise acquire a number of Shares equal to the Initial Shares for delivery to
Counterparty on the Initial Share Delivery Date, the Initial Shares delivered on
the Initial Share Delivery Date shall be reduced to such number of Shares that
JPMorgan is able to so borrow or otherwise acquire, and JPMorgan shall use
reasonable good faith efforts to borrow or otherwise acquire a number of Shares
equal to the shortfall in the Initial Share Delivery and to deliver such
additional Shares as soon as reasonably practicable. The aggregate of all Shares
delivered to Counterparty in respect of the Transaction pursuant to this
paragraph shall be the “Initial Shares” for purposes of “Number of Shares to be
Delivered” in the Master Confirmation. Initial Share Delivery Date:    The date
one Settlement Cycle immediately following the Effective Date. Ordinary Dividend
Amount:    [**]* Scheduled Ex-Dividend Dates:    March 28, 2019 Termination
Price:    [**]*

 

A - 2



--------------------------------------------------------------------------------

Additional Relevant Days:

   The five (5) Exchange Business Days immediately following the Calculation
Period.

Reserved Shares:

   A number of Shares equal to (i) 2 multiplied by (ii) (a) the Initial Shares
divided by (b) 0.85.

Calculation Dates:

 

            1.    March 19, 2019   2.    March 21, 2019    3.    March 25, 2019
            4.    March 27, 2019   5.    March 29, 2019    6.    April 2, 2019  
          7.    April 4, 2019   8.    April 8, 2019    9.    April 10, 2019    
        10.    April 12, 2019   11.    April 16, 2019    12.    April 18, 2019  
          13.    April 23, 2019   14.    April 25, 2019    15.    April 29, 2019
            16.    May 1, 2019   17.    May 3, 2019    18.    May 7, 2019      
      19.    May 9, 2019   20.    May 13, 2019    21.    May 15, 2019          
  22.    May 17, 2019   23.        May 21, 2019    24.        May 23, 2019      
25.        May 24, 2019       Following the First Acceleration Date, each
Exchange Business Day thereafter shall be a Calculation Date.

3. Counterparty represents and warrants to JPMorgan that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

5. If the Effective Date has not occurred by 5:00 p.m. (New York City time) on
March 28, 2019 (the “Early Unwind Date”), then effective as of such Early Unwind
Date (i) the Transaction and all of the respective rights and obligations of
Dealer and Counterparty under the Transaction shall be cancelled and terminated
and (ii) each party shall be released and discharged by the other party from and
agrees not to make any claim against the other party with respect to any
obligations or liabilities of the other party arising out of and to be performed
in connection with the Transaction either prior to or after the Early Unwind
Date. Each of Dealer and Counterparty represents and acknowledges to the other
that, upon the Early Unwind Date, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

6. For the avoidance of doubt, any public announcement related to the Merger
Agreement shall not constitute a “Public Announcement” as used in Section 8 of
the Master Confirmation or an “Acquisition Transaction Announcement” as used in
Section 9 of the Master Confirmation.

[Remainder of Page Intentionally Blank]

 

A - 3



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to us.

 

   Very truly yours,   

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION By:      

  /s/ JAMES B. LEE III

Authorized Signatory Name:     James B. Lee III

Accepted and confirmed

as of the Trade Date:

FIFTH THIRD BANCORP

 

  By:    

  /s/ JAMES C. LEONARD

  Authorized Signatory   Name:     James C. Leonard

 

 

JPMorgan Chase Bank, N.A. at its London Branch is a bank authorised and subject
to supervision and regulation by the Office

of the Comptroller of the Currency, and is also supervised and regulated with
respect to certain matters by the Board of

Governors of the Federal Reserve System, each in the jurisdiction of the United
States of America. Authorised by the

Prudential Regulation Authority. Subject to regulation by the Financial Conduct
Authority and limited regulation by the

Prudential Regulation Authority. Details about the extent of our regulation by
the Prudential Regulation Authority are

available from us on request. (Firm Reference Number: 124491).



--------------------------------------------------------------------------------

LOGO [g738212ima1.jpg]

 

To:   

Fifth Third Bancorp

38 Fountain Square Plaza

Cincinnati, Ohio 45263

From:   

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

Subject:    Supplemental Confirmation—Accelerated Stock Buyback Tranche 2 Date:
   March 11, 2019

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between JPMorgan Chase Bank, National
Association, London Branch (“JPMorgan”) and Fifth Third Bancorp (“Counterparty”)
(together, the “Contracting Parties”) on the Trade Date specified below. This
Supplemental Confirmation is a binding contract between JPMorgan and
Counterparty as of the relevant Trade Date for the Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of March 11, 2019 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:    March 11, 2019 Effective Date:    The first Scheduled Trading Day
immediately following the date on which the Calculation Agent has determined,
based solely on (a) a current report on Form 8-K filed by the Counterparty with
the Securities and Exchange Commission (the “SEC”) and/or (b) any widely
disseminated press releases issued by the Counterparty, that the “Closing Date”
(as defined in the Agreement and Plan of Merger, dated May 20, 2018, by and
among Counterparty, MB Financial, Inc., and Fifth Third Financial Corporation,
as filed as an exhibit to the current report on Form 8-K filed by the
Counterparty with the SEC on May 21, 2018, as amended from time to time (the
“Merger Agreement”)) has occurred. The Calculation Agent shall use commercially
reasonable efforts to determine, pursuant to the immediately preceding sentence,
if the “Closing Date” has occurred, and the Calculation Agent shall be deemed to
have used commercially reasonable efforts to so determine if the “Closing Date”
has occurred if, on or around the close of business on each Scheduled Trading
Day beginning on and including March 18, 2019, it reviews the current reports on
Form 8-K filed by the Counterparty on the SEC’s EDGAR system, and it reviews
press releases of Counterparty on any business newswire that it deems
appropriate in its commercially reasonable discretion. The Calculation Agent
shall promptly notify the Contracting Parties upon the occurrence of the
Effective Date. Effectiveness:    The Transaction shall become effective on the
Effective Date; provided that each of Dealer and Counterparty shall have the
right to cancel the Transaction by notice in writing to the other party at any
time prior to 4:00pm, New York City time, on the

 

JPMorgan Chase Bank, N.A. at its London Branch is a bank authorised and subject
to supervision and regulation by

the Office of the Comptroller of the Currency, and is also supervised and
regulated with respect to certain

matters by the Board of Governors of the Federal Reserve System, each in the
jurisdiction of the United States of

America. Authorised by the Prudential Regulation Authority. Subject to
regulation by the Financial Conduct

Authority and limited regulation by the Prudential Regulation Authority. Details
about the extent of our

regulation by the Prudential Regulation Authority are available from us on
request. (Firm Reference Number:

124491).

A - 1



--------------------------------------------------------------------------------

   Effective Date, in which case the Transaction shall be cancelled in whole and
neither party shall have any obligation in respect of any settlement of or
payment or delivery under the Transaction or the Agreement as it relates to the
Transaction, including, without limitation, any amounts due in respect of any
Early Termination Date under Section 6(e) of the Agreement or any Cancellation
Amount. Counterparty acknowledges that Counterparty’s actions and decisions in
respect of such cancellation right must comply with the standards set forth in
Section 6(c) of the Master Confirmation, relating to compliance with Rule
10b5-1. Relevant Closing Price:    For any Exchange Business Day, the closing
price per Share for the regular trading session (including any extensions
thereof) of the Exchange on such Exchange Business Day, as determined by the
Calculation Agent based on Bloomberg page “FITB <equity> QR <GO>” (or any
successor thereto) at 4:15 p.m. New York City time (or 15 minutes following the
end of any extension of the regular trading session of the Exchange) on such
Exchange Business Day, or if such Exchange Business Day is a Disrupted Day
(determined pursuant to the Equity Definitions without any amendment or
modification) or if such price is not so reported on such Exchange Business Day
for any reason or the reported price is clearly erroneous, the Relevant Closing
Price shall be as determined by the Calculation Agent in a commercially
reasonable manner. Forward Price Adjustment Amount:        [**]* Calculation
Period Start Date:    The first Calculation Date immediately following the
Effective Date. Scheduled Termination Date:    June 27, 2019 First Acceleration
Date:    [**]* Prepayment Amount:    USD 456,500,000 Prepayment Date:    The
date one Settlement Cycle immediately following the Effective Date. Initial
Shares:    A number of Shares equal to (i) 85% multiplied by (ii) (a) the
Prepayment Amount divided by (b) the Relevant Closing Price on the Effective
Date; provided that if, in connection with the Transaction, JPMorgan is unable
to borrow or otherwise acquire a number of Shares equal to the Initial Shares
for delivery to Counterparty on the Initial Share Delivery Date, the Initial
Shares delivered on the Initial Share Delivery Date shall be reduced to such
number of Shares that JPMorgan is able to so borrow or otherwise acquire, and
JPMorgan shall use reasonable good faith efforts to borrow or otherwise acquire
a number of Shares equal to the shortfall in the Initial Share Delivery and to
deliver such additional Shares as soon as reasonably practicable. The aggregate
of all Shares delivered to Counterparty in respect of the Transaction pursuant
to this paragraph shall be the “Initial Shares” for purposes of “Number of
Shares to be Delivered” in the Master Confirmation. Initial Share Delivery Date:
   The date one Settlement Cycle immediately following the Effective Date.
Ordinary Dividend Amount:    [**]* Scheduled Ex-Dividend Dates:    March 28,
2019 Termination Price:    [**]*

 

A - 2



--------------------------------------------------------------------------------

Additional Relevant Days:    The five (5) Exchange Business Days immediately
following the Calculation Period. Reserved Shares:    A number of Shares equal
to (i) 2 multiplied by (ii) (a) the Initial Shares divided by (b) 0.85.
Calculation Dates:   

 

            1.   March 18, 2019   2.   March 20, 2019   3.   March 22, 2019    
    4.   March 26, 2019   5.   March 28, 2019   6.   April 1, 2019         7.  
April 3, 2019   8.   April 5, 2019   9.   April 9, 2019         10.   April 11,
2019   11.   April 15, 2019   12.   April 17, 2019         13.   April 22, 2019
  14.   April 24, 2019   15.   April 26, 2019         16.   April 30, 2019   17.
  May 2, 2019   18.   May 6, 2019         19.   May 8, 2019   20.   May 10, 2019
  21.   May 14, 2019         22.   May 16, 2019   23.         May 20, 2019  
24.         May 22, 2019       25.         May 24, 2019                  
Following the First Acceleration Date, each Exchange Business Day thereafter
shall be a Calculation Date.

3. Counterparty represents and warrants to JPMorgan that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

5. If the Effective Date has not occurred by 5:00 p.m. (New York City time) on
March 28, 2019 (the “Early Unwind Date”), then effective as of such Early Unwind
Date (i) the Transaction and all of the respective rights and obligations of
Dealer and Counterparty under the Transaction shall be cancelled and terminated
and (ii) each party shall be released and discharged by the other party from and
agrees not to make any claim against the other party with respect to any
obligations or liabilities of the other party arising out of and to be performed
in connection with the Transaction either prior to or after the Early Unwind
Date. Each of Dealer and Counterparty represents and acknowledges to the other
that, upon the Early Unwind Date, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

6. For the avoidance of doubt, any public announcement related to the Merger
Agreement shall not constitute a “Public Announcement” as used in Section 8 of
the Master Confirmation or an “Acquisition Transaction Announcement” as used in
Section 9 of the Master Confirmation.

[Remainder of Page Intentionally Blank]

 

A - 3



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to us.

 

Very truly yours,   JPMORGAN CHASE BANK, NATIONAL ASSOCIATION   By:  
      /s/ JAMES B. LEE                                 

  Authorized Signatory   Name:     James B. Lee

Accepted and confirmed

as of the Trade Date:

FIFTH THIRD BANCORP

 

  By:         /s/ JAMES C. LEONARD                                 

  Authorized Signatory   Name:    James C. Leonard

 

JPMorgan Chase Bank, N.A. at its London Branch is a bank authorised and subject
to supervision and regulation by the Office

of the Comptroller of the Currency, and is also supervised and regulated with
respect to certain matters by the Board of

Governors of the Federal Reserve System, each in the jurisdiction of the United
States of America. Authorised by the

Prudential Regulation Authority. Subject to regulation by the Financial Conduct
Authority and limited regulation by the

Prudential Regulation Authority. Details about the extent of our regulation by
the Prudential Regulation Authority are

available from us on request. (Firm Reference Number: 124491).